
	

114 HR 4492 IH: Sound of Freedom Act
U.S. House of Representatives
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4492
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2016
			Mr. Duffy (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide for the approval authority for National Guard flyovers, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Sound of Freedom Act. 2.National Guard flyovers of public events (a)Statement of policyIt shall be the policy of the Department of Defense that flyovers of public events in support of community relations activities may only be flown as part of an approved training mission at no additional expense to the Federal Government.
 (b)National guard flyover approval processThe Adjutant General of a State in which an Army National Guard or Air National Guard unit is based will be the approval authority for all Air National Guard and Army National Guard flyovers in that State, including any request for a flyover in any civilian domain at a nonaviation related event.
			(c)Flyover record maintenance; report
 (1)Record maintenanceThe Secretary of Defense shall keep and maintain records of flyover requests and approvals in a publicly accessible database that is updated annually.
 (2)GAO reportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report on flyovers and the process whereby flyover requests are made and evaluated, including—
 (A)whether there is any cost to taxpayers associated with flyovers; (B)whether there is any appreciable public relations or recruitment value that comes from flyovers; and
 (C)the impact flyovers have to aviator training and readiness. (d)Flyover definedIn this section, the term flyover means aviation support—
 (1)in which a straight and level flight limited to one pass by a single military aircraft, or by a single formation of four or fewer military aircraft of the same type, from the same military department over a predetermined point on the ground at a specific time;
 (2)that does not involve aerobatics or demonstrations; and (3)uses bank angles of up to 90 degrees if required to improve the spectator visibility of the aircraft.
				
